             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
 v.                                   )    Case No. 18-00121-01-CR-W-HFS
                                      )
RANDY WHITE                           )
                                      )
Defendant.                            )

                                     ORDER

      A motion to suppress (Doc. 43) has been filed on a theory that an inventory

search prior to towing was pretextual, as supported by incomplete property

listings, suggesting that a search for incriminating evidence was the main purpose

of the search. The Report and Recommendation rejects this theory.

      After review of the hearing record and briefing (and in the absence of

objections) I ACCEPT the Report and Recommendation. (Doc. 61). Most clearly, as

discussed by Magistrate Judge Counts, any casualness in conducting the inventory

search occurred after the discovery of the revolver, rather than before the

discovery which might suggest the search was for contraband and was pretextual.
Having heard the Officer, the conclusion as to the purpose of the search is

compellingly found by the Magistrate Judge.

      The motion to suppress (Doc. 43) is therefore DENIED.


SO ORDERED.
                                            /s/ Howard F. Sachs

                                      HOWARD F. SACHS
                                      UNITED STATES DISTRICT JUDGE

February 21, 2020

Kansas City, Missouri
